391 F.2d 606
Roy A. GREEN, Appellant,v.John W. GARDNER, Secretary of Health, Education and Welfare, Appellee.
No. 24993.
United States Court of Appeals Fifth Circuit.
March 19, 1968.

Philip S. Kouri, Wichita Falls, Tex., for appellant.
Martha Joe Stroud, Asst. U. S. Atty., Dallas, Tex., for appellee.
Before RIVES, GEWIN and THORNBERRY, Circuit Judges.
PER CURIAM:


1
The appellant applied for a period of disability and disability insurance benefits under Title II, Section 216 (i) and 223 of the Social Security Act as amended, 42 U.S.C.A. 416(i) and 423, in which he briefly described his impairment as "nerves & arthritis & heart murmur." Upon hearing, the claimant, represented by counsel, testified at length. There was considerable additional evidence, including some six or seven medical reports and certificates of physicians who differed widely in their opinions. The hearing examiner made elaborate and detailed findings, as a result of which he decided that the claimant is not entitled to have a period of disability established or to disability insurance benefits. The Appeals Council affirmed the hearing examiner's decision. The district court reviewed the decision pursuant to section 205(g) of the Act, 42 U.S.C.A. § 405(g). Upon such review it is provided that, "The findings of the Secretary as to any fact, if supported by substantial evidence, shall be conclusive." The district court found that substantial evidence supports the findings and determinations of the Secretary and affirmed the decision. After careful consideration of the record on appeal, including the administrative transcript, we find that the findings are supported by substantial evidence and that the Secretary applied the proper legal standards. Those are the two basic questions to be decided on this appeal. Gardner v. Smith, 5 Cir. 1966, 368 F.2d 77. The judgment is therefore


2
Affirmed.